EXHIBIT 10.15

 

NETIQ CORPORATION

 

NOTICE OF GRANT OF STOCK PURCHASE RIGHT

 

NetIQ Corporation, a Delaware corporation (the “Company”), hereby grants,
effective as of the date set forth below (the “Grant Date”), to Charles M.
Boesenberg the right to purchase up to the number of shares of the Company’s
common stock, par value $0.001 per share, set forth below (the “Restricted
Shares”) pursuant to the Company’s 1995 Stock Plan, as amended (the “Plan”), as
follows:

 

Grant Date

  August 6, 2004

Number of Restricted Shares

  100,000

Cash Purchase Price per Restricted Share

  $0.001

Total Cash Purchase Price

  $100

 

The right to purchase the Restricted Shares is granted subject to all the terms
and conditions set forth in (i) this Notice, (ii) the Restricted Stock Purchase
Agreement (the “Purchase Agreement”), a copy of which is attached hereto, and
(iii) the Plan, a copy of which is attached hereto. Each of the Purchase
Agreement and the Plan is incorporated herein in its entirety.



--------------------------------------------------------------------------------

RESTRICTED STOCK PURCHASE AGREEMENT

 

This Restricted Stock Purchase Agreement (the “Agreement”) is made and entered
into as of August 6, 2004 by and between NetIQ Corporation, a Delaware
corporation (the “Company”), and Charles M. Boesenberg (“Purchaser”).

 

WHEREAS, the Company has granted Purchaser the right to purchase (the “Stock
Purchase Right”) Restricted Shares (as defined herein) pursuant to a Notice of
Grant of Stock Purchase Right (the “Notice”) and the Company’s 1995 Stock Plan,
as amended (the “Plan”) and subject to the terms, conditions and restrictions
set forth in the Notice, the Plan, this Agreement and the Change of Control
Agreement (as defined below); and

 

WHEREAS, in accordance with the terms, conditions and restrictions set forth in
the Notice, the Plan and this Agreement, Purchaser desires to exercise the Stock
Purchase Right and purchase the Restricted Shares and the Company desires to
sell the Restricted Shares to Purchaser.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Agreement to Sell and Purchase. The Company agrees to sell to Purchaser, and
Purchaser agrees to purchase from the Company, 100,000 shares (the “Restricted
Shares”) of the Company’s common stock, par value $0.001 per share, at an
exercise price of $0.001 per share (the “Purchase Price”), in consideration for
services rendered for an aggregate cash purchase price of $100. Payment for the
Restricted Shares shall be made to the Company against delivery of the Shares as
provided in Section 5 hereof on the date of this Agreement, or at such later
date as shall be agreed by the Company and the Purchaser. Payment for the Shares
shall be made by check or wire transfer of immediately available funds to an
account specified by the Company.

 

2. Vesting and Forfeiture. (a) Vesting Conditions. The Restricted Shares
purchased hereunder shall vest and become non-forfeitable upon the occurrence of
the Vesting Conditions set forth in Schedule 1 hereto.

 

(b) Termination by the Company for Cause or by Purchaser without Good Reason.
Subject to paragraph (e) of this Section 2, if Purchaser’s employment with the
Company is terminated for Cause (as defined in the Employment Agreement dated
September 8, 2003, by and between the Company and Purchaser (the “Employment
Agreement”)) or if Purchaser terminates his employment with the Company without
Good Reason (as defined in the Employment Agreement), all Restricted Shares that
have not vested on or before the date of termination of employment shall
automatically be forfeited to the Company and all of Purchaser’s rights with
respect thereto (other than a right of payment pursuant to paragraph (d) of this
Section 2), shall cease immediately upon termination.

 

2



--------------------------------------------------------------------------------

(c) Termination by the Company without Cause or by Employee for Good Reason.
Subject to paragraph (e) of this Section 2, if Purchaser is terminated without
Cause or if Purchaser terminates his employment for Good Reason (as defined in
the Employment Agreement):

 

(i) at any time on or prior to July 31, 2005, the Restriction Period for the
Restricted Shares subject to the Time-Vested Condition shall terminate and all
Restricted Shares subject to the Time-Vested Condition shall vest and become
100% non-forfeitable, and

 

(ii) at any time prior to the vesting of the Cliff Vested Shares, the 25,000
Restricted Shares subject to the Base Performance Condition (as defined in
Schedule I) shall automatically be forfeited to the Company and all of
Purchaser’s rights with respect thereto (other than a right of payment pursuant
to paragraph (d) of this Section 2) shall cease immediately upon termination.

 

For purposes of this Agreement, the “Restriction Period” means, with respect to
any Restricted Share, the period beginning on the date hereof and ending on the
date on which such Restricted Share becomes vested and non-forfeitable in
accordance with Section 2 of this Agreement.

 

(d) Payment for Forfeited Shares. Promptly following the forfeiture of
Restricted Shares pursuant to (a), (b) or (c)(ii) of this Section 2, the Company
shall pay to Purchaser a cash amount equal to the product of (x) the number of
Restricted Shares forfeited and (y) the lower of (A) the Purchase Price and (B)
the Fair Market Value (as defined in the Plan) of a share of the Company’s
common stock on the date of forfeiture.

 

(e) Change of Control. Notwithstanding paragraphs (a), (b) and (c)(ii) of this
Section 2, if Purchaser’s employment with the Company terminates as a result of
an Involuntary Termination (as defined in the Change of Control Agreement) at
any time within twelve months after a Change of Control (as defined in the
Change of Control Agreement), then all the Restriction Periods shall terminate
and all Restricted Shares that have not been forfeited shall vest and become
100% non-forfeitable in accordance with the terms of that certain Change of
Control Agreement dated August 2, 2004 by and between the Company and Purchaser
(the “Change of Control Agreement”).

 

3. Withholding Taxes. Any withholding tax liabilities incurred in connection
with the Restricted Shares becoming vested and non-forfeitable or otherwise
incurred in connection with the Stock Purchase Right shall be satisfied (i) by
either (x) Purchaser paying to the Company in cash or by check an amount equal
to the minimum amount of taxes that the Company concludes it is required to
withhold under applicable law within one business day of the day the tax event
arises or (y) the Company withholding a portion of the Restricted Shares that
have vested and become non-forfeitable having a fair market value approximately
equal to the minimum amount of taxes that the Company concludes it is required
to withhold under applicable law, and (ii) with respect to any cash dividend or
other distribution hereunder, by deducting therefrom the minimum amount of taxes

 

3



--------------------------------------------------------------------------------

required to be withheld by the Company under applicable law. Notwithstanding the
foregoing, Purchaser acknowledges and agrees that he is responsible for all
taxes that arise in connection with the Restricted Shares becoming vested and
non-forfeitable or otherwise incurred in connection with the Stock Purchase
Right.

 

4. Restrictions on Transfer. Purchaser may not sell, transfer, pledge or
otherwise dispose of any of the Restricted Shares until after the Restriction
Period. Purchaser further agrees not to sell, transfer or otherwise dispose of
any shares at a time when applicable laws or Company policies prohibit a sale,
transfer or other disposition. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent. The Company
shall not be required (i) to transfer on its books any Restricted Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or (ii) to treat as owner of such Restricted Shares or to accord
the right to vote or pay dividends to any purchaser or other transferee to whom
such Restricted Shares shall have been so transferred.

 

5. Stock Certificates. Certificates evidencing the Restricted Shares shall be
issued by the Company and registered in the name of Purchaser on the stock
transfer books of the Company against payment of the aggregate Purchase Price.
Such certificates shall remain in the physical custody of the Company or its
designee at all times during the applicable Restriction Periods.

 

6. Stockholder Rights. Purchaser will have the same voting and other rights as
the Company’s other stockholders with respect to each Restricted Share until or
unless such Restricted Share is forfeited pursuant to Section 2 hereof. In the
event of a stock split, a stock dividend or a similar change in Company stock,
the number of Restricted Shares will be adjusted accordingly and will be subject
to forfeiture pursuant to Section 2 hereof and the same restrictions as the
existing Restricted Shares. In the event of a cash dividend or other
distribution, such dividend or distribution will be subject to forfeiture
pursuant to Section 2 hereof and, at the discretion of the Administrator (as
defined in the Plan), the other restrictions contained herein.

 

7. At-Will Employment. This Agreement and the Plan shall not confer upon
Purchaser any right with respect to continuation of employment with the Company,
nor shall it interfere in any way with Purchaser’s or the Company’s right to
terminate Purchaser’s employment at any time, with or without cause.

 

4



--------------------------------------------------------------------------------

8. Notices. All notices hereunder to the party shall be delivered or mailed to
the following addresses:

 

If to the Company:

 

NetIQ Corporation

3553 N. First Street

San Jose, CA 95134

Attention: General Counsel

Fax: (408) 856-3777

 

If to the Purchaser:

 

To the Purchaser at the address specified on the signature page.

 

Such addresses for the service of notices may be changed at any time provided
written notice of such change is furnished in advance to the other party.

 

9. Spousal Consent. As a condition to the Company’s obligations under this
Agreement, the spouse of the Purchaser shall execute and deliver to the Company
the Consent of Spouse attached hereto as Schedule 2.

 

10. Miscellaneous. (a) Interpretation. This Agreement and the Restricted Shares
are subject in all respects to the terms and conditions of the Plan, which shall
be controlling. All interpretations or determinations of the Administrator shall
be binding and conclusive upon the Purchaser and his legal representatives on
any question arising hereunder. The Purchaser acknowledges that he has received
and reviewed a copy of the Plan.

 

(b) Entire Agreement. This Agreement, the Plan, the Notice, the Employment
Agreement and the Change of Control Agreement constitute the entire
understanding between Purchaser and the Company regarding the Stock Purchase
Right and the Restricted Shares. Any prior agreements, commitments or
negotiations concerning the Stock Purchase Right and the Restricted Shares are
superseded. This Agreement may be amended only by written agreement, signed by
both parties.

 

(c) Governing Law. This Agreement will be interpreted and enforced under the
laws of the State of California.

 

(d) Survival of Terms. This Agreement shall apply to and bind Purchaser and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

 

11. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings assigned to such terms in the Plan.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Restricted Stock Purchase
Agreement to be duly executed as of the date first above written.

 

NETIQ CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

David J. Barram

Title:

 

Lead Independent Director

CHARLES M. BOESENBERG

 

--------------------------------------------------------------------------------

Address:

Fax:

   

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

 

The number of Restricted Shares set forth below shall vest and become
non-forfeitable upon the occurrence of the condition (the “Vesting Condition”)
set forth opposite such number of Restricted Shares:

 

Number of
Restricted
Shares

--------------------------------------------------------------------------------

 

Vesting Condition

--------------------------------------------------------------------------------

75,000   If on July 31, 2005 Purchaser has continuously served as the Company’s
Chief Executive Officer since the date of this Agreement, then on such date
75,000 Restricted Shares shall vest and become non-forfeitable. This Vesting
Condition is referred to herein as the “Time-Vested Condition”. Up to 25,000  

The Vesting Condition described below is the “Base Performance Condition”. For
purposes of this section, “MIP” means the Management Incentive Plan in effect
for fiscal 2005, the “Acceleration Date” means the later of July 31, 2005 and
the date that the Company files a Current Report on Form 8-K that includes the
Company’s financial information for the year ended June 30, 2005, and the
“Target MIP Pool” means the sum of all payments that may be paid under the MIP
based on achievement of Operating Profit targets, assuming all MIP participants
are paid at target levels based on achievement of Operating Profit targets.

 

If on July 31, 2009 Purchaser has continuously served as the Company’s Chief
Executive Officer since the date of this Agreement, then on such date 25,000
Restricted Shares (the “Cliff Vested Shares”) shall vest and become
non-forfeitable.

 

If on July 31, 2005 Purchaser has continuously served as the Company’s Chief
Executive Officer since the date of this Agreement, then on the Acceleration
Date, the Cliff Vested Shares are subject to accelerated vesting and become
non-forfeitable at the Acceleration Date, based on the percentages of the Target
MIP Pool actually paid to MIP participants during the two six month periods
ended December 31, 2004 and June 30, 2005. For each six-month period, up to
12,500 shares are eligible to vest and become non-forfeitable based upon the
percentage of the Target MIP Pool actually paid to MIP participants.

 

•      For any such six-month period,

 

•      if the Company paid MIP participants 100% or more of the Target MIP Pool
for such six-month period, then all 12,500 Restricted Shares shall vest as of
the Acceleration Date; or

 

•      if the Company paid MIP participants less than 100% of the Target MIP
Pool for such six-month period, then the number of Restricted Shares that shall
vest as of the Acceleration Date shall be equal to:

 

(i) the percentage of the Target MIP Pool paid to MIP participants

 

multiplied by

 

7



--------------------------------------------------------------------------------

    

(ii) 12,500,

 

with any fractional Restricted Share that results from such calculation being
rounded down to the nearest whole share.

 

•      The total number of Restricted Shares that shall vest on the Acceleration
Date shall be the sum of the Restricted Shares that were eligible for vesting,
if any, for the two six-month periods of fiscal 2005.

 

8



--------------------------------------------------------------------------------

SCHEDULE 2

 

CONSENT OF SPOUSE

 

I,                                         , spouse of Charles M. Boesenberg,
have read and approve the foregoing Agreement. In consideration of granting of
the right to my spouse to purchase shares of NetIQ Corporation, as set forth in
the Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

Signature:

 

--------------------------------------------------------------------------------

Name:

Date:

 

9